Name: Commission Regulation (EEC) No 1332/80 of 30 May 1980 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 5. 80 No L 135/29Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1332/80 of 30 May 1980 fixing die amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 1078/80 (3), as last amended by Regulation (EEC) No 1289/80 O ; Whereas, in the absence of the indicative price for the 1980/81 marketing year and in the absence of the amount for the monthly increase for September, October, November and December 1980 for colza and rape seed in case of pre-fixation for July, August, September, October, November and December 1980, the amount of subsidy on these products has been obtainable only on the basis of the indicative price for July, August, September, October, November and December 1979 and on the basis of the monthly increase for September, October, November and December 1979 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price for the 1980/81 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1078/80 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. 2. The amount of the subsidy for July, August, September, October, November and December 1980 will, however, for colza and rape seed, be confirmed or replaced as from 1 June 1980 to take into account the indicative price which is fixed for these products for the 1980/81 marketing year, and on the basis of the monthly increase for September, October, November and December 1980 . Article 2 This Regulation shall enter into force on 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1980. For the Commission Finn GUNDELACH Vice-President ( ») OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 78, 30. 3. 1979, p. 1 . (J) OJ No L 113, 1 . 5. 1980, p. 59. ( ¦) OJ No L 132, 29. 5. 1980, p. 21 . No L 135/30 Official Journal of the European Communities 31 . 5 . 80 ANNEX to the Commission Regulation of 30 May 1980 fixing die amount of the subsidy on oil seeds (ECU / 100 kg) CCT heading No Description Subsidy ex 12.01 Colza and rape seed 18-972 ex 12.01 Sunflower seed 22-011 (ECU / 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of June 1980 July 1980 August 1980 September 1980 October 1980 November 1980 December 1980 ex 12.01 Colza and rape seed 18-972 16-305 ( ¢) 16-090 (&gt;) 16-220 (&gt;) 16-064 (!) 16-266 ( ») 16-254 (') ex 12.01 Sunflower seed 22-011 22-011 21-724 19-070 (&gt;)    - (  ) Subject to confirmation.